Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENT
This Office Action addresses U.S. Application No. 16/374,399, which is a reissue of U.S. Application No. 14/266,344, which issued as U.S. Patent No. 8,972,814. 
U.S. Application No. 14/266,344 is a continuation of U.S. Application No. 13/268,255, which issued as U.S. Patent No. 8,769,365.  U.S. Application No. 13/268,255 was a continuation of PCT/US2010/052075 filed October 8, 2010.
Claims 1-10, 12-15 and 17-39 are original or amended patent claims. Claims 24-39 were added in a preliminary amendment filed April 3, 2019. 
The status of the claims is as follows: 
Claims 1-10, 12-15 and 17-39 are allowed.  

The previous provisional rejections based on nonstatutory double patenting are withdrawn due to the terminal disclaimer filed May 12, 2021, which has been approved for entry into the application papers.  





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Prior Rejections:
As noted above, the previous rejections based on double patenting have been withdrawn.

Prior Art:
None of the references cited by applicant or the examiner appear to teach or suggest, either alone or in combination, each and all of the features of claims 1-10, 12-15 and 17-39.
For example, Zheng, U.S. Patent No. 7,797,615 teaches the use of dual components for encoding (and could serve as a basis for analogous decoding).  Note Zheng, Figure 6:

    PNG
    media_image1.png
    563
    537
    media_image1.png
    Greyscale

The interleaver 204 teaches interleaving (i.e., rearranging) the bits, as in the present claims, however, Zheng is silent regarding further claim limitations such as 
the grouping of information bits, 
the specific type of control information bits used (e.g. ACK/NACK or HARQ), 
the use of Reed Muller decoding, 
the decoded portions being sequential, 
multi-dimensional interleaving and/or block interleaving, 
association with component carriers and 
the use of predetermined values for transmissions not detected.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari whose telephone number is (571) 272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner
Art Unit 3992


Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                    

                                                                                                                                                                                                       /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992